DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I (Claims 1-37) in the reply filed on 11/20/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,13,23,25,32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently fast” in claim 2 is a relative term which renders the claim indefinite. The term “sufficiently fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative motion has been rendered indefinite by the use of the term “sufficiently fast”. Further, The term “sufficiently long” in claim 2 is a relative term which renders the claim indefinite. The term “sufficiently long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The image .
The term “sufficiently fast” in claim 13 is a relative term which renders the claim indefinite. The term “sufficiently fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative motion has been rendered indefinite by the use of the term “sufficiently fast”. Further, The term “sufficiently long” in claim 13 is a relative term which renders the claim indefinite. The term “sufficiently long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The image integration time of the imaging device has been rendered indefinite by the use of the term “sufficiently long”.
The term “sufficiently fast” in claim 23 is a relative term which renders the claim indefinite. The term “sufficiently fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative motion has been rendered indefinite by the use of the term “sufficiently fast”. Further, The term “sufficiently long” in claim 23 is a relative term which renders the claim indefinite. The term “sufficiently long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The image .
The term “sufficiently fast” in claim 25 is a relative term which renders the claim indefinite. The term “sufficiently fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative motion has been rendered indefinite by the use of the term “sufficiently fast”. Further, The term “sufficiently long” in claim 25 is a relative term which renders the claim indefinite. The term “sufficiently long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The image integration time of the imaging device has been rendered indefinite by the use of the term “sufficiently long”.
The term “sufficiently fast” in claim 32 is a relative term which renders the claim indefinite. The term “sufficiently fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative motion has been rendered indefinite by the use of the term “sufficiently fast”. Further, The term “sufficiently long” in claim 32 is a relative term which renders the claim indefinite. The term “sufficiently long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The image .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23-27,31,32,36,37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman et al.(US 10,348,404).
Considering Claim 23 Herman discloses computer-implemented method for optical communication, the method comprising: collecting one or more images of one or more optical transmitters with an imaging device during relative motion between the imaging device and the one or more optical transmitters(See Col. 1 lines 46-54, Col. 4 lines 3-20, fig. 1 i.e. an imaging device(16) collecting one or more images(14) of one or more optical transmitters(13) with an imaging device(16) during relative motion between the imaging device(16) and the one or more optical transmitters(13)), wherein the one or more optical transmitters transmit one or more bit stream segments as a pattern of sequential modulation cycles(See Col. 1 lines 42-46, Col. 3 lines 60-67, fig. 1 i.e. wherein the one or more optical transmitters(13) transmit one or more bit stream segments as a pattern of sequential modulation cycles), and wherein the relative motion is sufficiently fast and an image integration time of the imaging device is sufficiently long such that the one or more bit stream (See Col. 1 lines 46-54, Col. 5 lines 1-8, fig. 1,5 i.e. since sufficiently fast and sufficiently long are relative terms, any relative motion and integration time reads on this limitation. Herman discuses a relative motion Col. 1 lines 46-54, and an image integration time(37 of fig. 5) of the imaging device(16 of fig. 1) is sufficiently long such that the one or more bit stream segments are captured as one or more data traces in the one or more images). 
Considering Claim 24 Herman discloses the computer-implemented method of claim 23, wherein the one or more optical transmitters transmit one or more bit stream segments as a pattern of sequential modulation cycles(See Col. 3 lines 60-67, fig. 1,5 i.e. wherein the one or more optical transmitters(13 of fig. 1) transmit one or more bit stream segments(14 of fig. 1) as a pattern of sequential modulation cycles(fig. 5)). 
Considering Claim 25 Herman discloses the computer-implemented method of claim 24, wherein the relative motion is sufficiently fast and an image integration time of the imaging device is sufficiently long such that the one or more bit stream segments are captured as one or more data traces in the one or more images(See Col. 1 lines 46-54, Col. 5 lines 1-8, fig. 1,5 i.e. since sufficiently fast and sufficiently long are relative terms, any relative motion and integration time reads on this limitation. Herman discuses a relative motion Col. 1 lines 46-54, and an image integration time(37 of fig. 5) of the imaging device(16 of fig. 1) is sufficiently long such that the one or more bit stream segments are captured as one or more data traces in the one or more images). 
 Col. 4 lines 15-20, fig. 1 i.e. source detector and tracker(17) for identifying the one or more data traces in the one or more images received from the camera(16)). 
Considering Claim 27 Herman discloses the computer-implemented method of claim 26, wherein identifying the one or more data traces includes detecting image blur(See Col. 10 lines 55-60 i.e. the receiver for identifying the one or more data traces includes detecting image blur). 
Considering Claim 31 Herman discloses the computer-implemented method of claim 23, further comprising decoding the one or more data traces from a spatial domain of the one or more images to obtain the one or more bit stream segments transmitted by the one or more optical transmitters. 
Considering Claim 32 Herman discloses the computer-implemented method of claim 23, wherein the relative motion is sufficiently fast and the image integration time of the imaging device is sufficiently long(See Col. 1 lines 46-54, Col. 5 lines 1-8, fig. 1,5 i.e. since sufficiently fast and sufficiently long are relative terms, any relative motion and integration time reads on this limitation. Herman discuses a relative motion Col. 1 lines 46-54, and an image integration time(37 of fig. 5) of the imaging device(16 of fig. 1) is sufficiently long) such that the pattern of sequential on/off cycles are captured in separate pixels or groupings of pixels along a length of the one or more data traces(See Col. 8 lines 8-14, fig. 14b,14c i.e. such that the pattern of sequential on/off cycles are captured in separate pixels or groupings of pixels along a length of the one or more data traces). 
Considering Claim 36 Herman discloses the computer-implemented method of claim 23, wherein the one or more bit stream segments are a plurality of bit stream segments, wherein the one or more images are a plurality of images, and wherein the method further comprises combining the one or more bit stream segments(See Col. 4 lines 50-60, fig. 4 i.e. the one or more images are a plurality of images, and wherein the method further comprises combining the one or more bit stream segments using a column multiplexer(35)). 
Considering Claim 37 Herman discloses the computer-implemented method of claim 23, wherein the one or more optical transmitters are configured to emit, and the imaging device is configured to detect, electromagnetic radiation with wavelengths in the ultraviolet, visible, and/or infrared spectrums(See Col. 4 lines 3-20, fig. 1 i.e. the one or more optical transmitters(13) are configured to emit, and the imaging device(16) is configured to detect, electromagnetic radiation with wavelengths in the visible spectrums). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4,8-12,14,15,19-22 are rejected under 35 U.S.C. 103 as being unpatentable over John(US 2009/0135264) in view of Oshima et al.(US 2019/0052358).
Considering Claim 1 John discloses an optical communication system comprising: an imaging device configured to collect one or more images of one or more optical transmitters during relative motion of the imaging device and the one or more optical transmitters(See Paragraph 8,9,17, fig. 1,3 i.e. an imaging device which is an optical sensor(110 of fig. 1) configured to collect or capture one or more images(step 310 of fig. 3) of one or more optical transmitters during relative motion(movement during capture) of the imaging device and the one or more optical transmitters which are optical transceivers(102)); one or more processors(See Paragraph 17,18, fig. 1,3 i.e. one or more processors(104)) configured to : identify one or more data traces in the one or more images(See Abstract, Paragraph 15,17,18, fig. 1 i.e. the  processor(104) configured to identify one or more data traces(motion information) in the one or more images).
John teaches interpreting the received image(See Abstract, Paragraph 15)
John does not explicitly disclose decode the one or more data traces from a spatial domain of the one or more images to obtain one or more bit stream segments transmitted by the one or more optical transmitters.
Oshima teaches decode the one or more data traces from a spatial domain of the one or more images to obtain one or more bit stream segments transmitted by the one or more optical transmitters(See Paragraph 2629, 2630,3077, fig. 610 i.e. a receiver capturing and decoding the image from a spatial domain of the one or more images captured(SA12605,SA12606 of fig. 610) to obtain one or more bit stream segments which is illumination pattern detection(SA11501) transmitted by the one or more optical transmitters). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of John, and have the one or more data traces to be decoded from a spatial domain of the one or more images to obtain one or more bit stream segments transmitted by the one or more optical transmitters, as taught by Oshima, thus providing an efficient transmission system by enabling wireless communication between different devices using encoding/decoding information without needing a special communication devices, as discussed by Oshima (Paragraph 9, 2065).
Considering Claim 3 John and Oshima disclose optical communication system of claim 1, wherein the one or more processes are configured to maintain a focus of the imaging device on the one or more optical transmitters during relative motion of the imaging device and the one or more optical transmitters(See Oshima: Paragraph 975, fig. 69 i.e.  one or more processes which is focus control unit(2400e) is configured to maintain a focus of the imaging device(2400b,2400c) on the one or more optical transmitters(2400ae) during relative motion of the imaging device(2400b,2400c)  and the one or more optical transmitters(2400ae)). 
Considering Claim 4 John and Oshima disclose the optical communication system of claim 1, wherein the one or more processors are configured to detect image blur to identify the one or more data traces(See John: Paragraph 1,802 i.e. detecting which is capturing image blur). 
(See John: Paragraph 13, fig. 1 i.e. the processor(104) is configured to store the one or more bit stream segments in at least one non-transitory computer-readable storage medium which is memory(106)). 
Considering Claim 9 John and Oshima disclose the optical communication system of claim 1, wherein the one or more processors are configured to execute instructions contained in the one or more bit stream segments(See John: Paragraph 17,18, fig. 1 i.e. the processors(104) are configured to execute instructions contained in the one or more bit stream segments). 
Considering Claim 10 John and Oshima disclose the optical communication system of claim 1, wherein the one or more bit stream segments are a plurality of bit stream segments, wherein the one or more images are a plurality of images, and wherein the one or more processors are configured to combine the one or more bit stream segments(See John: Paragraph 12,17,18, fig. 1 i.e. the one or more bit stream segments(data) are a plurality of bit stream segments(data), wherein the one or more images are a plurality of images, and wherein the one or more processors(106) are configured to combine the one or more bit stream segments). 
Considering Claim 11 John and Oshima disclose optical communication system of claim 1, wherein the one or more optical transmitters are configured to emit, and the imaging device is configured to detect, electromagnetic radiation with wavelengths in (See John: Paragraph 9,12,17, fig. 1 i.e. the one or more optical transmitters which is transceiver(102) is configured to emit, and the imaging device(110) is configured to detect, electromagnetic radiation with wavelengths in the ultraviolet, visible, and/or infrared spectrums). 
	Claim 12 is rejected for the same reason as in claim 1.
	Claim 14 is rejected for the same reason as in claim 3.
	Claim 15 is rejected for the same reason as in claim 4.
	Claim 19 is rejected for the same reason as in claim 8.
	Claim 20 is rejected for the same reason as in claim 9.
	Claim 21 is rejected for the same reason as in claim 10.
	Claim 22 is rejected for the same reason as in claim 11.
Claims 2,13 are rejected under 35 U.S.C. 103 as being unpatentable over John(US 2009/0135264) in view of Oshima et al.(US 20190052358) further in view of Herman et al.(US 10,348,404).
Considering Claim 2 John and Oshima do not explicitly disclose the optical communication system of claim 1, wherein the one or more optical transmitters transmit the one or more bit stream segments as a pattern of sequential modulation cycles, and wherein the relative motion is sufficiently fast and an image integration time of the imaging device is sufficiently long such that the pattern of sequential modulation cycles are captured in separate pixels or groupings of pixels along a length of the one or more data traces. 
Herman teaches the optical communication system of claim 1, wherein the one or more optical transmitters transmit the one or more bit stream segments as a pattern (See Col. 1 lines 42-46, Col. 3 lines 60-67, fig. 1 i.e. wherein the one or more optical transmitters(13) transmit one or more bit stream segments as a pattern of sequential modulation cycles), and wherein the relative motion is sufficiently fast and an image integration time of the imaging device is sufficiently long such that the pattern of sequential modulation cycles are captured in separate pixels or groupings of pixels along a length of the one or more data traces(See Col. 1 lines 46-54, Col. 5 lines 1-8, fig. 1,5 i.e. since sufficiently fast and sufficiently long are relative terms, any relative motion and integration time reads on this limitation. Herman discuses a relative motion Col. 1 lines 46-54, and an image integration time(37 of fig. 5) of the imaging device(16 of fig. 1) is sufficiently long such that the one or more bit stream segments are captured as one or more data traces in the one or more images). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of John and Oshima, and have the one or more optical transmitters to transmit the one or more bit stream segments as a pattern of sequential modulation cycles, and wherein the relative motion to be sufficiently fast and an image integration time of the imaging device is sufficiently long such that the pattern of sequential modulation cycles are captured in separate pixels or groupings of pixels along a length of the one or more data traces, as taught by Herman, thus providing an efficient transmission system by increasing rate of VLC data transmission by independently modulating LEDs to provide parallel bit streams in the data transmission, as discussed by Herman (Col. 1 lines 42-46).
	Claim 13 is rejected for the same reason as in claim 2.
Claims 5,16 are rejected under 35 U.S.C. 103 as being unpatentable over John(US 2009/0135264) in view of Oshima et al.(US 20190052358) further in view of Kim et al.(US 2015/0015544).
Considering Claim 5 John and Oshima does not explicitly disclose the optical communication system of claim 1, wherein the one or more processors are further configured to remove a background from the one or more images to identify the one or more data traces.
Kim teaches the optical communication system of claim 1, wherein the one or more processors are further configured to remove a background from the one or more images to identify the one or more data traces(See Paragraph 138, fig. 12 i.e. the one or more processors are further configured to remove a background from the one or more images(step 1210) to identify the data trace(object)). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of John and Oshima, and have the one or more processors to be further configured to remove a background from the one or more images to identify the one or more data traces, as taught by Kim, thus improving transmission quality by removing background from the one or more images to identify data.
Claim 16 is rejected for the same reason as in claim 5.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Herman et al.(US 10,348,404) in view of Kim et al.(US 2015/0015544).

Kim teaches the computer implemented method of claim 26, further comprising removing a background from the one or more images to identify the one or more data traces(See Paragraph 138, fig. 12 i.e. the one or more processors are further configured to remove a background from the one or more images(step 1210) to identify the data trace(object)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Herman, and a background to be removed from the one or more images to identify the one or more data traces, as taught by Kim, thus improving transmission quality by removing background from the one or more images to identify data.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Herman et al.(US 10,348,404) in view of Oshima et al.(US 20190052358).
Considering Claim 33 Herman does not explicitly disclose the optical computer-implemented method of claim 23, wherein the method further comprises maintaining a focus on the one or more optical transmitters during relative motion of the imaging device and the one or more optical transmitters.
Oshima teaches the optical computer-implemented method of claim 23, wherein the method further comprises maintaining a focus on the one or more optical transmitters during relative motion of the imaging device and the one or more optical transmitters(See Paragraph 975, fig. 69 i.e.  one or more processes which is focus control unit(2400e) for  maintaining a focus of the imaging device(2400b,2400c) on the one or more optical transmitters(2400ae) during relative motion of the imaging device(2400b,2400c)  and the one or more optical transmitters(2400ae)). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Herman, and have a focus on the one or more optical transmitters to be maintained during relative motion of the imaging device and the one or more optical transmitters, as taught by Oshima, thus improving transmission signal quality by minimizing loss using a focus control unit.
Claim 34,35 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al.(US 10,348,404) in view of Oshima et al.(US 20190052358).
Considering Claim 34 Herman does not explicitly disclose the computer-implemented method of claim 23, wherein the method further comprises storing the one or more bit stream segments in a non-transitory computer-readable storage medium. 
John teaches the computer-implemented method of claim 23, wherein the method further comprises storing the one or more bit stream segments in a non-transitory computer-readable storage medium(Paragraph 13, fig. 1 i.e. the processor(104)  for storing the one or more bit stream segments in at least one non-transitory computer-readable storage medium which is memory(106)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Herman, and have the method further comprises executing instructions contained in the one or more bit stream segments with a processor, as taught by John, thus providing an efficient transmission 
Considering Claim 35 Herman does not explicitly disclose the computer-implemented method of claim 23, wherein the method further comprises executing instructions contained in the one or more bit stream segments with a processor. 
John teaches the computer-implemented method of claim 23, wherein the method further comprises executing instructions contained in the one or more bit stream segments with a processor(See Paragraph 17,18, fig. 1 i.e. the processors(104) for executing instructions contained in the one or more bit stream segments). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Herman, and have the method further comprises executing instructions contained in the one or more bit stream segments with a processor, as taught by John, thus providing an efficient transmission system by optimizing transmission speed by executing stored data using a processor.
Allowable Subject Matter
Claims 6,7,17,18,29,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637